DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 33 objected to because of the following informalities:  
Re claim 33, the 4th line should be amended to correct grammar. Additionally, it is strongly recommended that Applicant consider amending the claim to recite the function of the voltage detector circuit, voltage regulator circuit, first voltage output circuit, and second voltage output circuit in a less vague and less confusing manner. As currently drafted, recitation that one voltage or output is vaguely "based on" some other voltage is confusing because at times it is unclear if it meant at times to refer to some kind of control condition (e.g. output depends on the value of some signal/voltage) or whether it is meant that the voltage is being supplied/regulated through the element. An example amendment for consideration is as follows, and other similar amendments may also appropriately clarify function and relationship of the elements.

"a voltage detector circuit configured to generate a first signal and a second signal based on a first voltage and based on a reference voltage; 
a voltage regulator circuit configured to output a third voltage regulated from a received second voltage; 
a first voltage output circuit configured to output a first output voltage by selectively coupling the first voltage to the load circuit 
a second voltage output circuit configured to output a second output voltage by selectively coupling the third voltage to the load circuit 

Regarding all independent claims and similar to the issues discussed regarding claim 33 above, it is generally advised that as drafted the function of the circuit components and relationship between different voltages is recited fairly vaguely, and may also result in interpretation broader or inaccurate from what is intended potentially. Describing signals/voltages as generally "based on" some other voltage/signal is vague on whether the relationship is more along the lines of a control/condition, or whether the relationship is more along the lines of voltage regulation/switching/conditioning/supply. It is recommended Applicant generally consider language such as similar to that suggested above to potentially provide clearer introduction and relationship of each circuit element and how the relevant voltages/signals are produced from the other recited voltages/signals.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-23, 25-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US2016/0111134) in view of Non-Patent Literature: "Selecting an Linear Regulator (LDO)", hereinafter Richtek.
Re claim 21, Kim teaches a power source switching circuit (see Kim: Figs. 1-2) comprising: 
a voltage detector circuit (comparator <210>, switch controller <230>) configured to generate a first signal (first switching signal <SWS1>) and a second signal (second switching signal <SWS2>) based on a first voltage (first power supply voltage <VDD1-1>) received from a first node (output node of first power source <160>) and a reference voltage (second power supply voltage <VDD2>; see Kim: [0065-0069], Fig. 1 regarding comparator <210> detecting to compare <VDD1-1> to fixed voltage level <VDD2> and providing switch signals <SWS1,SWS2> to control corresponding switches based on the comparison); 
a voltage regulator circuit (second power source <170>, see Kim: [0065], Fig. 1 regarding implementation as low dropout/LDO regulator producing fixed output voltage <VDD2>) configured to output a third voltage (second power supply voltage <VDD2>) to a third node (output node of second power source <170>); 
a first switch circuit (first switch <250>) configured to operate in response to the first signal, wherein the first switch circuit is connected between the first node and an output node (output node to supply memory core <MC1>, see Kim: [0067], Fig. 1 regarding operation of first switch); and 
a second switch circuit (second switch <270>) configured to operate in response to the second signal, wherein the second switch circuit is connected between the third node and the output node (see Kim: [0068], Fig. 1 regarding operation of second switch). See Kim: [0060], [0064-0070], Figs. 1-2.
Kim generally discloses use of an LDO regulator for the voltage regulator circuit arranged to produce a fixed regulated voltage <VDD2> (see Kim: [0065]), but does not explicitly disclose the specific circuit arrangement of the LDO regulator (although one of ordinary skill would generally appreciate that standard LDO circuits for voltage regulation are well-known in the art). Richtek, however, teaches that it is known in the art of LDO voltage regulator circuits to design a voltage regulator circuit configured to receive a second voltage from a second node  and to output a third voltage to a third node (see Richtek: pg. 2, NMOS-type LDO Figure, regarding <Vin> and <Vout> voltages/nodes respectively, i.e. input voltage being regulated to produce regulated output voltage); the voltage regulator circuit comprises: a first resistor (<R2>) connected between a ground voltage and a fourth node (node <FB>); a second resistor (<R1>) connected between the third node (<Vout>) and the fourth node (<FB>); an amplifier (error amplifier) comprising a first input terminal (inverting/- terminal) connected to the fourth node, a second input terminal (non-inverting/+ terminal) receiving a fourth voltage (reference voltage <Vref>; see also Richtek: pg. 2 regarding selection of <Vref> for basic feedback operation to regulate <Vout> to desired value), and an output terminal (output of error amplifier); and a transistor (NMOS transistor) configured to operate in response to a voltage level of the output terminal, wherein the transistor is connected between the second node and the third node (see Richtek: pgs. 1-2, NMOS-type LDO Figure regarding voltage regulating operation of NMOS LDO by control of NMOS conduction by the error amplifier). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement or substitute the LDO regulator of Kim with the known, equivalent NMOS LDO voltage regulator circuit taught by Richtek for purposes of providing known regulator circuit means to predictably provide a fixed regulated output voltage at desired level for the application (see Kim: [0065]; Richtek: pgs. 1-2). Note the combination would result in arrangement of voltage regulator between a second node and outputting to the third node/LDO output as discussed regarding Kim above, and also having the fourth voltage (i.e. the reference voltage <Vref> of the Richtek LDO circuit) be generated based on the reference voltage (<VDD2> in Kim) because the implementation of Kim requires the LDO to provide regulated output at <VDD2>, i.e. the fourth voltage will be designed for feedback to error amplifier to result in reference voltage being output (see Kim: [0065], [0069], Fig. 1; Richtek: pg. 2). 
Re claims 22-23, Kim in view of Richtek teaches the power source switching circuit of claim 21, wherein the transistor is an NMOS (n-channel metal oxide semiconductor) transistor (see Richtek: pg. 2, NMOS-type LDO Figure regarding implementation); wherein the first input terminal is an inverting terminal of the amplifier and the second input terminal is a non-inverting terminal of the amplifier (see Richtek: pg. 2, NMOS-type LDO Figure and discussion of claim 21 above regarding implementation).
Re claims 25-26, Kim in view of Richtek teaches the power source switching circuit of claim 21, wherein when a voltage level of the first voltage is greater than a voltage level of the reference voltage, the first switch circuit is turned-on in response to the first signal and the second switch circuit is turned-off in response to the second signal (see Kim: [0069], Figs. 1-2 regarding turning on first switch <250> and turning off second switch <270> when <VDD1> is greater than <VDD2>); wherein when the voltage level of the first voltage is lower than the voltage level of the reference voltage, the first switch circuit is turned-off in response to the first signal and the second switch circuit is turned-on in response to the second signal (see Kim: [0069], Figs. 1-2 regarding turning off first switch <250> and turning on second switch <270> when <VDD1> is less than <VDD2>).
Re claim 27, Kim in view of Richtek teaches the power source switching circuit of claim 21, wherein: a voltage level of the fourth voltage is determined by equation 1, V4=Lv0*R1/(R1+R2) [Equation 1], and V4 is the voltage level of the fourth voltage, Lv0 is a voltage level of the reference voltage (<VDD2>, see discussion of claim 21 above), R1 is a resistance value of the first resistor, and R2 is a resistance value of the second resistor (see discussion of claim 21 above regarding output voltage of the LDO being set to <VDD2>, i.e. the reference voltage; see Richtek: pg. 2, NMOS-type LDO Figure, regarding resistor divider arrangement to scale output voltage <Vout> feedback to the inverting terminal, and selection of Vref at non-inverting terminal to keep <Vout> at the desired voltage, which would therefore require providing <Vdd2> multiplied by the resistor divider scaling as recited for the amplifier reference to achieve regulation of <Vout> to <VDD2>; see also cited Non-Patent Literature: "Wikipedia- Voltage divider" regarding the inherent voltage characteristic/equation of a resistive voltage divider output as recited).
Re claim 28, Kim in view of Richtek teaches the power source switching circuit of claim 21, wherein: a voltage level of the output node is the same as a voltage level of the first voltage (<VDD1-1>) when the voltage level of the first voltage is greater than a voltage level of the reference voltage (<VDD2>), and the voltage level of the output node is the same as a voltage level of the third voltage (<VDD2>) when the voltage level of the first voltage is lower than the voltage level of the reference voltage (see Kim: [0069-0070], Figs. 1-2 regarding outputting <VDD1> when it is greater than output of LDO <VDD2> and outputting <VDD2> when <VDD1> is lower than <VDD2>).
Re claims 29-32, Kim in view of Richtek teaches the power source switching circuit of claim 21, and further teaches wherein a voltage level of the second voltage is a constant value (see Richtek: pgs. 1-2 and Figures on pg. 2 regarding implementation of LDO to drop a nominal input voltage, i.e. nominally constant second voltage, to produce regulated output; see also example voltage values in the bottom figure showing LDO implemented with input higher voltage rail to produce lower voltage rail; note the term "constant value" is currently understood to refer to nominally set voltages in this manner rather than absolutely constant values, which would otherwise not appear to be adequately supported by Applicant's disclosure); wherein a voltage level of the reference voltage (<VDD2>) is lower than the voltage level of the second voltage (see Richtek: pgs. 1-2 regarding NMOS LDO designed to drop voltage, i.e. its output set to <VDD2> in the combination with Kim is lower than the input to the LDO/second voltage); wherein a voltage level of the third voltage (output of LDO, i.e. <VDD2>) is the same as a voltage level of the reference voltage (<VDD2>, see discussion of claim 21 above); wherein a voltage level of the fourth voltage is lower than the voltage level of the reference voltage (see discussion of claim 27 above regarding scaled down value of non-inverting terminal reference voltage to the error amplifier).
Re claim 33, Kim in view of Richtek teaches an electronic circuit (see discussion of claim 21 above regarding details of combination) comprising: 
a load circuit (memory core <MC1> circuit receiving output voltage, see Kim: [0065-0066], Fig. 1); 
a voltage detector circuit (comparator <210>, switch controller <230>) configured to generate a first signal (first switching signal <SWS1>) and a second signal (second switching signal <SWS2>) based on a first voltage (first power supply voltage <VDD1-1>) a reference voltage (second power supply voltage <VDD2>; see Kim: [0065-0069], Fig. 1 regarding comparator <210> detecting to compare <VDD1-1> to fixed voltage level <VDD2> and providing switch signals <SWS1,SWS2> to control corresponding switches based on the comparison); 
a voltage regulator circuit (second power source <170>, see Kim: [0065], Fig. 1 regarding implementation as low dropout/LDO regulator producing fixed output voltage <VDD2>) configured to output a third voltage (second power supply voltage <VDD2>) based on a second voltage (see Richtek: pg. 2, NMOS-type LDO Figure, regarding <Vin> and <Vout> voltages/nodes respectively, i.e. input voltage/second voltage being regulated to produce regulated output voltage/third voltage);
a first voltage output circuit (first switch <250>) configured to output a first output voltage (output voltage from first switch <250>, see Kim: [0067], Fig. 1 regarding operation of first switch) to the load circuit based on the first voltage in response to the first signal; and 
a second voltage output circuit (second switch <270>) configured to output a second output voltage (output voltage from second switch <250>, see Kim: [0068], Fig. 1 regarding operation of second switch) to the load circuit based on the third voltage in response to the second signal, wherein: 
the voltage regulator circuit comprises (see Richtek: pg. 2, NMOS-type LDO Figure for details of the voltage regulator circuit; see discussion of claim 21 above regarding details of combination with Kim): 
an NMOS (n-channel metal oxide semiconductor) transistor (NMOS transistor) comprising a drain terminal receiving the second voltage, a source terminal outputting the third voltage, and a gate terminal (see Richtek: pg. 2, NMOS-type LDO Figure, regarding drain, source, and gate terminals of NMOS arranged to receiving input <Vin>/second voltage at drain to produce regulated output <Vout>/third voltage at source; see also discussion of claim 21 above regarding details of implementation as LDO of Kim); 
a first resistor (<R2>) connected between a ground voltage (ground) and a first node (node <FB>); 
a second resistor (<R1>) connected between the first node and the source terminal; and 
an amplifier (error amplifier) comprising a non-inverting terminal (non-inverting/+ terminal) receiving a fourth voltage (reference voltage <Vref>; see also Richtek: pg. 2 regarding selection of <Vref> for basic feedback operation to regulate <Vout> to desired voltage), an inverting terminal (inverting/- terminal) connected to the first node, and an output terminal (output of error amplifier) connected to the gate terminal (see Richtek: pgs. 1-2, NMOS-type LDO Figure regarding voltage regulating operation of NMOS LDO by control of NMOS conduction by the error amplifier). See Kim: [0060], [0064-0070], Figs. 1-2; Richtek: pgs. 1-2, NMOS-type LDO Figure. See also discussion of claim 21 above regarding obviousness of combination and similar limitations.
Re claims 34-38, the further recited limitations essentially correspond to the same limitations recited in claims 28, 27, 30-32, respectively and are therefore rejected by the same reasoning applied above. Note in claim 34 the limitations are effectively the same given that the first/second voltage output circuits are switches which when closed result in voltages being the same at their output and input as discussed above.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Richtek, as applied respectively above, further in view of Non-Patent Literature: "OpAmp Voltage Follower/Regulator", hereinafter ImAProgrammer.
Re claim 24, Kim in view of Richtek teaches the power source switching circuit of claim 23, and generally suggests that the error amplifier requires bias voltage and a ground connection for its operation as would also generally be well-known to those of ordinary skill, but does not explicitly depict the specific arrangement of the error amplifier bias/supply terminals as recited (see Richtek: pgs. 1-2, NMOS-type LDO Figure, regarding voltage level considerations). ImAProgrammer, however, teaches that it is known in the art of LDO regulators using transistor controlled by amplifier feedback for the amplifier to further comprise a first power terminal connected to the ground voltage and a second power terminal receiving the input voltage being regulated, i.e. the second voltage, as a known arrangement to provide a functioning LDO circuit with the necessary supply voltages for operation of the amplifier (see ImAProgrammer: pgs. 1, 4-5 regarding connection of error amplifier bias terminals to the input voltage being regulated and to ground). One of ordinary skill would appreciate that an error amplifier in practice requires bias voltages for operation of the electronic circuit, even if not always depicted like in Richtek, and that ImAProgrammer teaches a known bias voltage connection arrangement as recited allowing for function with the LDO circuit. It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement/modify the LDO voltage regulator circuit of Kim in view of Richtek to further incorporate the teachings of ImAProgrammer for purposes of providing known and equivalent or predictable arrangement to supply the necessary bias voltages to the LDO amplifier component for its feedback operation to control turning on of the LDO transistor. 

Response to Arguments
Applicant’s arguments with respect to newly filed claim(s) 21-38 have been considered but are moot in light of the new grounds of rejection applied in response to the newly presented claims. No other specific argument regarding previous claim features and previous cited prior art is currently presented. See details of claim rejections above.
Applicant is generally advised to consider the prior art rejections above, as well as similar previously cited prior art which is generally still applicable although Kim is currently presented as the most similar to the current claim features. The prior art would appear to strongly suggest that the basic arrangement to selectively switch over to supplying a set voltage from second source in response to detecting a first source voltage dropping under the set voltage is fairly well-known in the art. Furthermore, the specific LDO voltage regulator circuit would appear to clearly be a well-known, standard voltage regulator circuit and appears to operate in Applicant's disclosure in standard manner. At present, it remains unapparent what features of the disclosed invention would be considered distinguished and nonobvious over the prior art. Applicant is reminded of their duty to disclose pertinent information related to the application, such as if the relevant circuit arrangements are known in the prior art. Specific explanation should be provided if it is believed any feature or combination features would be nonobvious, and corresponding claim language provided to clearly and accurately recite the intended features as appropriate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836